        Case 1:18-cv-08100-PAC Document 23-2 Filed 02/02/19 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


ROBERT C. ADLER,                                           Case No. 1:18-cv-08100 (PAC)(DCF)
                                   Plaintiff,              AMENDED
                                                           VERIFIED COMPLAINT
                      -against-
                                                           Civil Action
PAYWARD, INC. d/b/a KRAKEN,

                                   Defendant.              JURY TRIAL DEMANDED


       Robert C. Adler (“Plaintiff”) by and through his undersigned counsel, Roger K. Marion

of Marion & Allen, P.C., as and for his Verified Complaint against defendant Payward, Inc. d/b/a

Kraken, alleges as follows:

                                  NATURE OF THE ACTION

       1.    This is an action to enforce the terms of an employment contract seeking unpaid

compensation, both financial and seeking the cash value of earned stock shares and equity

interest in a private company.

                                  JURISDICTION AND VENUE

       2.    Robert C. Adler is a citizen and resident of the State of New York.

       3.    Payward, Inc. was incorporated under the laws of Delaware on September 3, 2013.

       4.    On or about September 3, 2013, Payward, Inc. filed a ‘Statement and Designation

by Foreign Corporation’ in the State of California indicating that it would have its primary place

of business at 625 S. Street, in Sacramento, California.

       5.    Payward, Inc. together with its affiliates and subsidiaries including, without

limitation, Payward Ventures, Inc and Infinitude, Ltd. (collectively “Payward”) has its current

principal place of business is at 237 Kearny Street, San Francisco, California 94108.

                                                 1
        Case 1:18-cv-08100-PAC Document 23-2 Filed 02/02/19 Page 2 of 15



       6.       Thus Payward is currently a citizen and resident of the state of California.

       7.       This Honorable Court has jurisdiction over this action pursuant to 28 U.S.C.A.

§ 1332(a)(1).
 o




       8.       Thus there is complete diversity between the parties, which are a New York

Plaintiff and Defendants from California and Delaware.

       9.       The actual amount in controversy exceeds $75,000 exclusive of interests and costs,

in fact the proceeds due to Plaintiff pursuant to his employment contract with Defendant exceeds

$700,000.

       10.       Venue is proper in this District pursuant to 28 U.S.C.A. § 1391(a)(2) because a

substantial part of the events giving rise to the claims herein happened in New York, to wit: at all

times relevant herein the Defendant has maintained an office in the City, County and State of

New York where Plaintiff worked for Defendant pursuant to an employment contract (the

“Employment Contract”).

                                            THE PARTIES

       11. Plaintiff is a natural person residing in Rye Brook, in the State of New York.

       12.      At all times material to this action, Defendant Payward was and still is a foreign

corporation organized under the laws of Delaware, and existing under the laws of the State of

California.

       13. At all times material to this action, Payward maintained offices where Plaintiff was

employed by them in the City, County and State of New York (the “New York Office”).

       14. From October 1, 2017 to February 28, 2018, the New York Office maintained

offices at 205 East 42nd Street, in the City, County and State of New York; thereafter, the New




                                                    2
       Case 1:18-cv-08100-PAC Document 23-2 Filed 02/02/19 Page 3 of 15



York Office maintained an office at 1201 Broadway, Suite 912, in the City, County and State of

New York.

       15. Although Payward maintained an office and conducted regular business in the State

of New York, Payward had not filed with the New York Department of Financial Service

(“DFS”) for a Bit License.

       16. Despite Payward Chief Executive Officer Jesse Powell’s very public statements in

April 2018 that “We made the wise decision to get the hell out of New York three years ago”,

Payward did indeed maintain an office in New York and operate a Trading Desk in New York.

       17.   The Trading Desk explored forming a Cayman-based hedge fund in order to avoid

a) having its trades fall under the DFS definition of Virtual Currency Business Activity and b)

having Payward’s Exchange Services businesses under the regulatory supervision of DFS.

During his tenure at Payward, Plaintiff worked on changing the structure of the Trading Desk;

his recommendations were not acted upon and Plaintiff could not unilaterally take steps to

change the structure without Payward management’s cooperation.

                   FACTS APPLICABLE TO ALL CAUSES OF ACTION

       18. Upon information and belief Payward was founded in 2011 with the intention to

become a Bitcoin exchange.

       19. Payward eventually began operating as “Kraken” as a Bitcoin exchange in 2013.

       20. Upon information and belief Payward has not filed the appropriate papers with any

governmental agency in any or all jurisdiction to operate as “Kraken”.

       21. Payward never filed a Certificate of Assumed Name to use the business name

“Kraken” in New York.




                                               3
       Case 1:18-cv-08100-PAC Document 23-2 Filed 02/02/19 Page 4 of 15



       22. Payward expanded to trading in other forms of encryption-based digital currencies

(“Cryptocurrencies”) including, without limitation, Ethereum,            Bitcoin-cash (which is

distinguishable from Bitcoin), Iconomi and Zcash.

       23. Payward historically operated an institutional trading business from its San

Francisco headquarters and from an individual’s home in Asia. In April 2017, Payward hired

Jonathan Silverman (“Silverman”) to head its Institutional Sales and Trading Business and

relocate the business to New York. In May 2017 Silverman began recruiting Plaintiff on behalf

of Payward to work under Silverman at Payward as Chief Operating Officer of the Trading Desk.

       24. In June of 2017, Payward flew Plaintiff to San Francisco where Payward senior

management including Chief Executive Officer Jesse Powell, Chief Brand Officer Christina Yee,

Chief Operating Officer David Ripley and Chief Financial Officer Kaiser Ng (“Ng”) met with

Plaintiff to discuss hiring him to work with Silverman on the Trading Desk in New York.

       25. On or about August 23, 2017, Payward offered a one-page employment agreement

to Plaintiff which Plaintiff counter-signed (the “Employment Contract”) a copy of which is at

Exhibit A hereto.

       26. Plaintiff worked with Silverman and Jesse Powell on negotiating the terms of

Plaintiff’s Employment Contract.

       27. Payward or its agents, were the author(s) of the Employment Contract.

       28.   As the author of the Employment Contract, all ambiguities in the Employment

Contract are to be resolved in favor of Plaintiff and against Payward.

       29. Under the Employment Contract, Plaintiff was to work at a New York Institutional

Sales and Trading Desk, (the “Trading Desk”) receive a base salary plus participation in a stock

option plan, plus a commission of 3.5% of the Trading Desk profit.



                                                4
       Case 1:18-cv-08100-PAC Document 23-2 Filed 02/02/19 Page 5 of 15



       30. Despite being contracted for stock options in the stock option plan, Plaintiff never

received a copy of a stock option plan from Defendant.

       31. Plaintiff relocated the New York workspace for Payward’s Trading Desk from

Silverman’s apartment to a WeWork office location at 205 East 42 nd Street. Payward approved

that workspace as a temporary solution with the goal of Plaintiff finding an independent office

for the Trading Desk in New York. At the direction of Payward, Plaintiff supervised the build-

out of the New York Trading Desk space, and had a role in staffing it.

       32. Plaintiff worked for the Trading Desk from September 15, 2017 until Plaintiff was

terminated on May 29, 2018 with an effective termination date of May 31, 2018.

       33. Plaintiff duly performed all of his obligations under his Employment Contract.

       34. At no time during Plaintiff’s employment at Payward was he given negative

feedback on his performance.

       35. At no time during Plaintiff’s employment at Payward was he given a negative

performance review.

       36. Payward only paid Plaintiff his base salary.

       37. When Plaintiff started at his Trading Desk on September 15, 2017, he reasonably

believed from conversations with Silverman, Ng and from the spreadsheets that were used by the

Trading Desk and shared with Payward Senior Management in San Francisco that the initial

capital of the Trading Desk was cryptocurrency of 500 Bitcoin and 500 Bitcoin-cash and

$10,000,000.00 U.S.D.

       38. The profit of the Trading Desk would be calculated for any period as the difference

between (a) the ending value for that period minus the initial capital of the trading desk, and (b)




                                                5
        Case 1:18-cv-08100-PAC Document 23-2 Filed 02/02/19 Page 6 of 15



the beginning value for that period minus the initial capital, minus the expenses incurred by the

Trading Desk over that period (“Trading Desk Profit”).

       39. From September 15, 2017 to year-end 2017, the Trading Desk made a Trading Desk

Profit (before expenses) of approximately $19,000,000.00 U.S.D. for Payward.

       40. Plaintiff does not have access to the books and records of the Trading Desk, nor

access to emails in which Plaintiff and Payward discussed the 2017 Trading Desk Profit

calculation because his laptop was seized by Payward on May 29, 2018 when Plaintiff was

terminated without warning and all Plaintiff’s access to Payward systems including email and

stored files was terminated.

       41. By the end of 2017, Plaintiff had earned a 2017 sales commission of approximately

$600,000.00 U.S.D. calculated as 3.5% of the $19 million Trading Desk Profit less expenses.

None of this commission due Plaintiff was paid by Payward.

       42. At the end of 2017, Silverman was no longer working at the Payward Trading Desk,

and Plaintiff took over management of the Trading Desk.

       43. Plaintiff’s bonus under the Employment Contract was directly and inexorably

linked to the labor and services Plaintiff personally rendered at the Trading Desk because it was

because he profit of the trading desk was dependent upon Plaintiff’s work.

       44. As of January 1, 2018, Plaintiff managed the Trading Desk, including the record

keeping for the Trading Desk, and reported directly to Jesse Powell.

       45. Plaintiff duly performed all of his obligations to manage the Trading Desk,

including continuing the keeping of the books and records of the Trading Desk.

       46. Plaintiff used the same accepted accounting methods as his predecessor to track

capital and profits, and sent frequent updates to Payward.



                                                6
        Case 1:18-cv-08100-PAC Document 23-2 Filed 02/02/19 Page 7 of 15



       47. In April 2018, Ng sent Plaintiff an email detailing his calculation for 2017 Trading

Desk Profit. At that time, he calculated Plaintiff’s 2017 commission at less than $20,000 USD;

subsequently, Ng changed the calculation and sent Plaintiff an email detailing his calculations

that contended that the Trading Desk lost money in the September 15, 2017 to December 31,

2017 time period and thus tried to claim that Plaintiff was owed no commission.

       48. Ng’s calculation of 2017 Trading Desk expenses employed a twenty percent (20%)

cost of capital. This figure was significantly above anything that had been previously discussed

with Silverman or the Plaintiff and was significantly higher than industry standard.

       49. Plaintiff disputed Payward’s calculations of 2017 Trading Desk Profit and thus of

Plaintiff’s commissions earned in 2017.

       50. Payward’s calculation of the cost of capital for the Trading Desk in first quarter of

2018 was five percent (5%).

       51. Trading Desk Profits for the first quarter of 2018 were $2,900,000 by Payward’s

calculations; $3,400,000 by Plaintiff’s calculations.

       52. Therefore, Plaintiff is additionally due 2018 first quarter commissions of over

$100,000.00.

       53. Payward did not offer finalized calculations to Plaintiff’s sales commissions earned

in the first quarter of 2018, and did not pay Plaintiff any commissions.

       54. On May 21, 2018, Payward offered Plaintiff a superseding employment contract

which was far longer and legally complex than the Employment Contract between them.

       55. Plaintiff asked a lawyer to review the proposed superseding employment contract.




                                                 7
        Case 1:18-cv-08100-PAC Document 23-2 Filed 02/02/19 Page 8 of 15



       56. Plaintiff was fired without cause five business days after receiving the new

proposed employment contract and before providing any comments on this new contract to

Payward.

       57. Plaintiff was told that his role was being eliminated.

       58. Upon information and belief, Plaintiff was fired because Payward did not want to

pay Plaintiff’s correctly calculated commissions.

       59. Finally, Payward had a written policy (the “Employee Referral Bonus Policy”) that

if an employee recommended a person to be hired by Payward, and the recommended person

was hired, then Payward would pay the employee making the recommendation $5,000.00 (the

“Employee Referral Bonus”).

       60. In reasonable reliance upon Payward’s Employee Referral Bonus Policy, Plaintiff

recommended to Payward that a person named Nelson Minier (“Minier”) be hired.

       61. Upon Plaintiff’s recommendation, Payward interviewed Minier and hired Minier.

       62. Payward refused to pay Plaintiff the Employee Referral Bonus.


                         AS AND FOR A FIRST CAUSE OF ACTION
                                  (Breach of Contract)

       63. Plaintiff repeats and restates the allegations set forth in each preceding paragraph of

this Complaint as if set forth fully herein.

       64. Payward materially breached the Employment Contract by failing to remit to

Plaintiff the bonus commissions that Plaintiff is due pursuant to the Employment Contract.

       65. Said breach was a breach of the 5 th paragraph of the Employment Contract.

       66. Payward terminated Plaintiff’s employment without cause.




                                                8
        Case 1:18-cv-08100-PAC Document 23-2 Filed 02/02/19 Page 9 of 15



       67. Payward failed and refused to pay Plaintiff his bonus commissions despite due

demand.

       68. As a direct and proximate result of Payward’s breach of the Employment Contract,

Plaintiff has been damaged in an amount to be determined at trial, but not less than $700,000.



                       AS AND FOR A SECOND CAUSE OF ACTION
                       (Breach of Contract - Employee Referral Bonus)

       69. Plaintiff repeats and restates the allegations set forth in each preceding paragraph of

this Complaint as if set forth fully herein.

       70. Payward materially breached the Employee Referral Bonus Policy by failing to

remit to Plaintiff the $5,000.00 Employee Referral Bonus for the hiring of Minier despite due

demand.

       71. As a direct and proximate result of Payward’s breach of the Employee Referral

Bonus Policy, Plaintiff has been damaged in an amount to be determined at trial, but not less

than $5,000.

                         AS AND FOR A THIRD CAUSE OF ACTION
                           (Breach of Good Faith and Fair Dealing)

       72. Plaintiff repeats and restates the allegations set forth in each preceding paragraph of

this Complaint as if set forth fully herein.

       73. A covenant of good faith and fair dealing is implied in the Employment Contract.

       74. By Payward’s aforestated material breaches of the Employment Contract, and

demands to alter the Employment Contract, and firing Plaintiff for declining to accept their

intentional miscalculation of this commission bonus, Payward breached the covenant of good

faith and fair dealing implied in the Employment Contract.



                                                9
       Case 1:18-cv-08100-PAC Document 23-2 Filed 02/02/19 Page 10 of 15



       75. As a direct and proximate result of Payward’s breach of the covenant of good faith

and fair dealing implied in the Employment Contract, Plaintiff has been further damaged in an

amount to be determined at trial, but not less than $705,000.00.


                       AS AND FOR A FOURTH CAUSE OF ACTION
                  (Statutory Damages For Failure to Pay Sales Commissions)

       76. Plaintiff repeats and restates the allegations set forth in each preceding paragraph of

this Complaint as if set forth fully herein.

       77. Payward failed to pay Plaintiff all commissions Plaintiff earned before termination

(the “Pre-Termination Commissions”).

       78. All of said compensation was fully earned and vested before Plaintiff’s employment

at Payward was terminated.

       79. More than five (5) days and more than one regular pay day has passed after Plaintiff

was terminated.

       80. More than five (5) days and more than one regular pay day has passed after Pre-

Termination Commissions became due to Plaintiff.

       81. Defendant has failed and refused to pay Plaintiff in violation of New York State

Labor Law § 191(3).

       82. Defendant has also failed and refused to pay Plaintiff in violation of New York

State Labor Law § 191(1)(c).

       83. Based on the foregoing, Payward has violated and failed to comply with the terms

of New York State Labor Law § 198, and Plaintiff is entitled to a statutory doubling of his

Commission-based damages, doubling $700,000.00 to $1,400,000.00.




                                               10
       Case 1:18-cv-08100-PAC Document 23-2 Filed 02/02/19 Page 11 of 15




                       AS AND FOR A FIFTH CAUSE OF ACTION
                 (New York Labor Law and the Wage Theft Prevention Act)

       84. Plaintiff repeats and restates the allegations set forth in each preceding paragraph of

this Complaint as if set forth fully herein.

       85. Payward failed to pay Plaintiff his first quarter 2018 commissions totaling over

$100,000.00.

       86. Payward did not furnish Plaintiff a statement with every payment of wages listing

the following: the dates of work covered by that payment of wages; name of employee; name

of employer; address and phone number of employer; rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross wages;

deductions; allowances, if any, claimed as part of the minimum wage; and net wages with

respect to his 2018 commissions or his Employee Referral Bonus.

       87. Plaintiff’s unpaid compensation overdue from Payward exceeds $705,000.00.

       88. Pursuant to New York Labor Law, Plaintiff is due from Payward prejudgment

interest, repayment of his attorneys’ fees and liquidated damages equal to 100% of the value of

all Plaintiff’s unpaid compensation.

       89. Pursuant to the New York Labor Law and the New York Wage Theft Prevention

Act., Plaintiff should also be required to pay double damages, punitive damages, pre-judgment

interest, the attorneys’ fees reasonably expended in this action, as well as all applicable statutory

penalties.

       90. As a direct and proximate result of Payward’s violations of New York Labor Law

and the New York Wage Theft Prevention Act, Plaintiff has been damaged in an amount to be

determined at trial, but not less than $1,410,000.00.



                                                 11
      Case 1:18-cv-08100-PAC Document 23-2 Filed 02/02/19 Page 12 of 15



                      WHEREFORE, Plaintiff Robert C. Adler demands judgment as follows:

                A.    On the First Cause of Action, awarding a judgment an amount to be

 determined at trial, but not less than $700,000.00;

                B.    On the Second Cause of Action, awarding a judgment an amount to be

 determined at trial, but not less than an additional $5,000.00;

                C.    On the Third Cause of Action, awarding a judgment in an amount not less

 than $705,000.00;

                D.    On the Fourth Cause of Action, awarding a judgment in an amount not

 less than $1,400,000.00 plus all costs of the action and attorneys’ fees expended in this action;

                E.    On the Fifth Cause of Action, awarding a judgment in an amount not less

 than $1,410,000.00 plus all costs of the action and attorneys’ fees expended in this action;

                F.    On each Cause of Action, awarding Plaintiff appropriate interest, plus the

 costs and disbursements incurred herein, and such other and additional relief as the Court

 deems just and proper.



Dated: New York, New York
       February 1, 2019




                                      Attorneys for Plaintiff



                                                12
Case 1:18-cv-08100-PAC Document 23-2 Filed 02/02/19 Page 13 of 15
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PACDocument
                         Document23-2
                                   1-1 Filed
                                       Filed02/02/19
                                             09/05/18 Page
                                                      Page14
                                                           1 of
                                                             of215




                      EXHIBIT A
     EMPLOYMENT CONTRACT
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PACDocument
                         Document23-2
                                   1-1 Filed
                                       Filed02/02/19
                                             09/05/18 Page
                                                      Page15
                                                           2 of
                                                             of215
